The defendants gave security to abide by the decree that might (152) be made, and the order for an injunction was thereupon discharged.
The defendants answered that the sale was made for the purpose of defrauding the ward, and not honestly for the reason stated in the petition, and that both Jennings and his legatees claimed to hold by virtue of his pretended purchase, in opposition to and defiance of the defendants' title; and they insisted, therefore, that the plaintiffs had no right to the compensation claimed, or, if they had, that it ought to be recovered at law.
We are not aware of any equity on which the bill can be supported, and are of opinion that it must be dismissed. If the defendants had found it necessary to seek their redress here, their obligation to remunerate the plaintiffs for outlays, of which they derived the benefit, might perhaps be recognized. But that is not the case. The guardian did not clothe himself with the legal title, but the ward was able to recover at law upon her original title and without any help from this Court. The guardian has to resort to us, and he asks that the recoveries at law may be defeated, at least in part. The equity on which this is asked is, at all events, novel. It is one of this sort: That a trustee may claim from the cestui que trust immunity from the consequences of a breach of trust, or indemnity against pecuniary loss from it. We see no sound reason for such a principle. It is said, however, that there was no breach of trust, for the sale was ineffectual, and the title remained as before. But that only proves that by the providence of the law the breach of trust was not as successful nor the injury as great as it was intended. Still it was a breach of trust, inasmuch as the guardian denied his ward's title, and claimed and disposed of her negroes as his own. If a stranger had taken the slaves into possession as a wrong-doer, neither natural justice nor artificial equity would sustain a demand upon the innocent owner for outlays on the slaves beyond the proceeds of their own labor. With even less face, it would seem, can one prefer the claim whose office it was to take and keep possession for the owner, and who, contrary to his office, denied the owner's right and set up title in himself. If the title thus set up prove defective, the party *Page 132 
must submit to the loss. He can look no further for remuneration, for his advances were made in confidence of his own title, and not on the faith of that of his cestui que trust. The relation between the parties cannot, therefore, affect the question, for every act out of which the claim arises was done without reference to that relation and contrary to the duties incident to it. The bill must be
PER CURIAM. Dismissed with costs.
(153)